Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a. determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
As the result of a confrontation with correction officers which occurred while petitioner was being escorted to the exercise yard, petitioner was found guilty of refusing to obey a direct order, assaulting staff and possessing a weapon. He challenges this determination arguing, inter alia, that his disciplinary hearing was not conducted in a timely manner, that he was improperly denied the right to call certain witnesses at the *761hearing and that the Hearing Officer was biased. Initially, although the hearing was held on July 14, 1994 and was not commenced within seven days of the July 7, 1994 misbehavior report, we nevertheless find that it was timely since a valid extension was granted on July 13, 1994 and petitioner has failed to demonstrate that he was prejudiced by the delay (see, Matter of Taylor v Coughlin, 135 AD2d 992).
Similarly, we do not find that petitioner was improperly denied the right to call certain witnesses inasmuch as the witnesses who did not testify either refused or did not have personal knowledge of the facts (see, Matter of Harrison v Selsky, 222 AD2d 914, appeal dismissed 87 NY2d 1054). Finally, upon our review of the record, we find that the Hearing Officer conducted the hearing in a fair and impartial manner (see, Matter of Brown v McClellan, 217 AD2d 731). We have considered petitioner’s remaining contentions and find them to be without merit.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.